Case 9:21-cv-80753-DMM Document 15 Entered on FLSD Docket 06/17/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

   THIEU NHU CHO,

          Plaintiff,                                      Case No. 9:21-cv-80753-DMM

   v.

   AVANTEUSA, LTD. and
   CASCADE CAPITAL FUNDING, LLC,

          Defendants.
                                                   /

              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         NOW COMES Thieu Nhu Cho (“Plaintiff”), through the undersigned counsel,

  and in support of his Notice of Voluntary Dismissal With Prejudice, states as follows:

         Plaintiff, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) of the Federal Rules of Civil

  Procedure, hereby gives notice that this action is voluntarily dismissed with prejudice

  against the Defendants, AvanteUSA, Ltd. and Cascade Capital Funding, LLC, with each

  party to bear its own attorney’s fees and costs. This notice of dismissal is being filed with

  the Court before service by Defendants of either an answer or a motion for summary

  judgment.

  Dated: June 17, 2021                                     Respectfully submitted,

                                                           /s/ Alexander J. Taylor
                                                           Alexander J. Taylor, Esq.
                                                           Florida Bar No. 1013947
                                                           Sulaiman Law Group, Ltd.
                                                           2500 S. Highland Ave, Suite 200
                                               1
Case 9:21-cv-80753-DMM Document 15 Entered on FLSD Docket 06/17/2021 Page 2 of 2




                                                       Lombard, Illinois 60148
                                                       Phone: (630) 575-8181
                                                       ataylor@sulaimanlaw.com
                                                       Counsel for Plaintiff



                             CERTIFICATE OF SERVICE
          I hereby certify that I today caused a copy of the foregoing document to be
  electronically filed with the Clerk of Court using the CM/ECF system which will be sent
  to all attorneys of record.

                                                       /s/ Alexander J. Taylor
                                                       Alexander J. Taylor, Esq.




                                            2
